DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 4/8/2019 and 5/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  “first channel” in line 1 should read -- first channel wall --.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-15, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10252444. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same structural components in the same configuration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim recites “the first interior wall” and “the second interior wall”, however, a first and second channel wall as well as an interior wall have previously been established.  It is unclear whether this claim is referring to the first and second channel walls, or if it is establishing a second interior wall and referring to the previously established “interior wall” as the “first” interior wall.  For this reason the claim is rendered indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 20090266350).
Regarding these claims Zhang teaches:
1. A tile saw comprising: 
a saw unit (50+54) including a motor and a saw blade driven by the motor (¶¶ [0026, 30]) ; 
a table (40) through which the saw blade at least partially protrudes (Fig 1); 
a pan (66) positioned underneath the table and including a channel (60) configured to receive at least a portion of the saw blade (Fig 3), the channel extending along a longitudinal axis (left-right in Fig 4) perpendicular to a rotational axis of the saw blade such that fluid moves through the channel in a first direction in response to rotation of the saw blade (is capable of); and 
an interior wall (see Fig A below) positioned adjacent the channel, the interior wall being obliquely oriented (clearly seen in Fig A) relative to the longitudinal axis of the channel to redirect the fluid in a second direction that is different from the first direction (is capable of).  
2. The tile saw of claim 1, wherein the channel is formed by a first channel wall and a second channel wall both extending parallel with the longitudinal axis (see Fig B below).  
3. The tile saw of claim 2, wherein the interior wall and the first channel wall are formed as a single integral component (clearly seen in Figs 2&3).  
4. The tile saw of claim 3, wherein the interior wall extends across the channel and overlaps with the second channel wall (clearly seen in Figs).  
6. The tile saw of claim 1, wherein a level of the fluid within the channel is lower than a level of the fluid outside the channel when the saw blade is rotating (is capable of as this would occur due to the fluid dynamics of the system when in operation).  
7. The tile saw of claim 6, wherein the level of the fluid within the channel is equal to the level of the fluid outside the channel when the saw blade is stationary (is capable of as this would occur when the system is in a static mode).  
8. The tile saw of claim 2, wherein the pan includes a floor (bottom of 66) and at least one side wall (a side wall of 66) extending perpendicular relative to the floor, and wherein the side wall has a first height and the first channel wall has a second height that is less than the first height (second height measured near intersection of first channel wall and bottom channel wall; Figs 3&4).  
9. The tile saw of claim 8, wherein the side wall has a first length and the first channel has a second length that is less than the first length (clearly seen in Fig 3).  
11. A tile saw comprising: 
a saw unit (50+54) including a motor and a saw blade driven by the motor (¶¶ [0026, 30]); 
a table (40) through which the saw blade at least partially protrudes (Fig 1); 
a pan (66) positioned underneath the table and including an interior cavity configured to hold a fluid (is capable of; ¶ [0033]); 
a first interior wall (“second channel wall” Fig B below) extending perpendicular to a rotational axis of the blade, the first interior wall at least partially defining a channel configured to receive at least a portion of the saw blade (is capable of; clearly seen in Fig 3); and 
a second interior wall (“interior wall” Fig A below) extending from an end of the first interior wall, the second interior wall being obliquely oriented relative to the rotational axis of the blade (clearly seen in Figs).  
12. The tile saw of claim 11, wherein the first interior wall is configured to direct fluid moving through the channel in a first direction in response to rotation of the saw blade, and wherein the second interior wall is configured to redirect the fluid in a second direction that is different from the first direction (are capable of).  
13. The tile saw of claim 11, further comprising a third interior wall (“first channel wall” Fig B below) extending parallel with the first interior wall.  
14. The tile saw of claim 13, wherein the pan includes a side wall having a first length, and wherein the third interior wall has a second length that is less than the first length (clearly seen in Figs).  
15. The tile saw of claim 13, further comprising a bottom wall (see Fig B below) extending between the first interior wall and the third interior wall, wherein the bottom wall is elevated above a floor of the pan (clearly seen in Figs).  
16. The tile saw of claim 13, wherein the second interior wall extends across the channel and overlaps with the third interior wall (clearly seen in Figs).  
17. The tile saw of claim 11, wherein a level of the fluid within the channel is lower than a level of the fluid outside the channel when the saw blade is rotating (is capable of as this would occur due to the fluid dynamics of the system when in operation).  
18. The tile saw of claim 17, wherein the level of the fluid within the channel is equal to the level of the fluid outside the channel when the saw blade is stationary (is capable of as this would occur when the system is in a static mode).  
19. The tile saw of claim 11, wherein the channel extends between a first open end (62) and a second open end (64) opposite the first open end (Figs3&4).  
20. The tile saw of claim 11, wherein the pan includes a floor (bottom of 66) and at least one side wall (side wall of 66) extending perpendicular relative to the floor, and wherein the first interior wall is integrally formed with the side wall.



[AltContent: textbox (interior
wall)][AltContent: arrow]
    PNG
    media_image1.png
    192
    216
    media_image1.png
    Greyscale

Fig A.  Annotated Fig 3 of Zhang.
[AltContent: arrow][AltContent: textbox (bottom channel wall)][AltContent: textbox (first channel wall)][AltContent: textbox (second channel wall)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    147
    219
    media_image2.png
    Greyscale

Fig B.  Annotated Fig 2 of Zhang.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding this claim Zhang teaches each and every limitation of claim 8 as noted above, but does not explicitly teach:
10. The tile saw of claim 8, wherein at least one of the first channel wall or the second channel wall is integrally formed with the side wall.  

This is considered a product-by-process limitation, however, and is not considered to patentably distinguish over Zhang.  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself.  Please note that even thought product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  Forming one of the channel walls to be integral with the side wall of the pan is considered obvious, and is not considered to patentably distinguish over Zhang.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.  Walter and Eyles are cited as teaching similar structure to the disclosed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723